Title: To Alexander Hamilton from Henry Vandyke, 13 September 1793
From: Vandyke, Henry
To: Hamilton, Alexander



Burlington [New Jersey] Septr. 13th. 1793.
My Dearest Sir,

Permit me to join with All ranks in the general Joy diffused upon hearing of your safe recovery from the present Malignant complaint which prevails in Philadelphia and hath proved fatal to so many of its Inhabitants.
Blessed be God for His rich Mercy in preserving you & yours from the impending Judgment. May we seriously and with the most fervent gratitude offer up our United praises to the Supreme Disposer of All Events, for this fresh instance of His Divine Favor toward these United States in sparing your Valuable Life to your Country, your Family, and Friends. Accept, My dearest Sir, of this tribute of congratulation, from your ever obliged friend, who with the most heartfelt sensibility, offers his unfeigned thanks to Heaven for your recovery. May Heaven long preserve you and yours and give you its choicest Blessings. Mrs. Vandyke and all my Children who have lately experienced your benevolence join me in United Praises to the Almighty from whom cometh every good gift and from whose Hands alone are the Issues of Life & Death for this great Mercy vouchsafed to you and yours. Heaven will accept—Heaven will still continue to Bless preserve & keep you—so most devoutly prays:
My Dearest Sir,   Your ever Obliged; & Most Obedt. Servant,

Henry Vandyke


P.S. It may be useful to know the manner in which you was treated by your Physician under the disease—as soon as you can without fatigue give the Communication directed to me at Burlington where I now reside it would greatly Oblige Us here.

The Honl Alexander Hamilton Esquire

